Exhibit 10.4

Kenneth C. Fang, M.D.

Dear Ken:

I am pleased to offer you the role of Chief Medical Officer of diaDexus, Inc.
(the “Company”), effective October 1, 2014 (the “Start Date”).  This offer
letter (the “Letter”) sets forth the terms of your employment with the Company
and expires if not signed and executed by both parties by the end of the day
Thursday, August 21, 2014.

Role. As Chief Medical Officer, you will have the duties and responsibilities
customarily assigned to such position and such other duties and responsibilities
as Board of Directors of the Company (the “Board”) and/or the Company’s
principle executive officer reasonably determine from time to time.  Your
primary work location will be the Company’s headquarters in South San Francisco.

Base Salary.  As of the Start Date, your initial annual base salary will be
$390,000 (the “Base Salary”), less applicable payroll deductions and tax
withholdings, payable on the Company’s normal payroll schedule.

Cash Hiring Bonus.  Provided you begin work by October 1, 2014, the Company will
pay you a hiring bonus of $20,000 within thirty-one (31) days after your Start
Date.  This hiring bonus must be repaid in full to the Company should you
voluntarily terminate your employment, or should you be fired for Cause (as
defined in the Company’s Key Employee Severance Benefit Plan), within twelve
(12) months after your Start Date.

Cash Incentive Bonus.  You are eligible to earn an annual cash incentive bonus,
with the target amount of such bonus currently equal to 40% of your base
salary.  If you commence full-time employment by October 1, 2014, you will be
eligible for a cash bonus for 2014 of up to 50% of your target bonus
amount.  Whether or not you earn any bonus will depend on the actual achievement
by you and the Company of the individual and corporate performance goals, as
determined by the Board, and is subject to your continued employment through the
date the bonus is paid.  In all events, any earned bonus will be paid not later
than March 15 of the year following the year in which your right to such amount
became vested.

Option Grant.  We will recommend that the Compensation Committee of the Board
grant you a nonstatutory stock option to purchase 750,000 shares of the
Company’s common stock (the “Option”), under the terms of the Company’s current
equity incentive plan (the “Plan”). The Option will be subject to vesting based
on your continued service, with 1/4 of the total number of shares becoming
vested on the first anniversary of your Start Date, and 1/48 of the total number
of shares vesting each month thereafter, so the Option would become fully vested
over four years.

Employee Benefits.  During your employment with the Company, you will be
eligible to participate in the health insurance and other employee benefit plans
made available to employees of the Company under the terms of such plans, as
they are in effect from time to time by the Company.

Expense Reimbursement.  As an officer, you are authorized to incur ordinary and
necessary business expenses in the course of your duties.  Any reimbursements
will be paid to you within 30 days after the date you submit receipts for the
expenses, provided you submit those receipts within 60 days after you incur the
expense.  If any reimbursements payable to you are subject to the provisions of
Section 409A of the Code, any such reimbursements will be paid no later than
December 31 of the year following the year in which the expense was incurred,
the amount of expenses reimbursed in one year will not affect the amount
eligible for reimbursement in any subsequent year, and the right to
reimbursement will not be subject to liquidation or exchange for another
benefit.

At-Will Employment.  Your employment with the Company is on an “at-will” basis,
meaning that either the Company or you may terminate your employment at any
time, with or without cause or advance notice.

Severance Benefits.  Consistent with your position as Chief Medical Officer, the
Compensation Committee has designated you as a Tier 2 participant in the
Company’s Key Employee Severance Benefit Plan, which provides for severance on
an involuntary termination of employment.  We are providing a copy of the Key
Employee Severance Benefit Plan with this Letter.  To accept your designation as
a Participant in the Key Employee Severance Benefit Plan, you must sign and
return the Participation Notice within 30 days after your Start
Date.  Capitalized terms used in this paragraph but not defined in this Letter
have the meaning set forth in the Key Employee Severance Benefit Plan.

Proprietary Information.  As a condition of your employment with the Company,
you must sign and abide by the Company’s Proprietary Information and Inventions
Assignment Agreement (the “Proprietary Information Agreement”), a copy of which
is attached.

 

 

--------------------------------------------------------------------------------

Obligations.  While employed with the Company, you agree to devote your entire
business time, attention and energies to the business and interests of the
Company.  By accepting employment, you agree to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein which may be adopted from time to time by the Company.

Section 409A. It is intended that all of the benefits and payments under this
Letter satisfy, to the greatest extent possible, the exemptions from the
application of Code Section 409A provided under Treasury Regulations
1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this Letter will be
construed to the greatest extent possible as consistent with those
provisions.  If not so exempt, this Letter (and any definitions hereunder) will
be construed in a manner that complies with Section 409A, and incorporates by
reference all required definitions and payment terms.  For purposes of Code
Section 409A (including, without limitation, for purposes of Treasury Regulation
Section 1.409A‑2(b)(2)(iii)), your right to receive any installment payments
under this Letter (whether severance payments, reimbursements or otherwise) will
be treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder will at all times be considered a separate
and distinct payment.  This Letter (including the attachments) sets forth the
complete and exclusive agreement between you and the Company with regard to your
employment with the Company and supersedes any prior representations or
agreements about this matter, whether written or verbal.  This Letter may not be
modified or amended except by a written agreement signed by you and a member of
the Board.  This Letter is governed by California law.  As required by law, this
offer of employment is subject to the satisfactory proof of your right to work
in the United States on or prior to your Start Date.

Let me again express how pleased we are to extend this offer to you, and how
much we look forward to working with you.  Please review this Letter carefully
and let me know if you have any questions.  If this Letter is acceptable to you,
please sign it below.

 

 

Very truly yours,

 

 

/s/ Alexander L. Johnson

 

 

Alex Johnson
President

 

diaDexus, Inc.

 

Accepted and agreed:

 

 

/s/ Kenneth C. Fang, M.D.

 

Kenneth C. Fang, M.D.

 

 

August 21, 2014

 

Date

 

 

 